Motion to dismiss appeal granted, without costs, and appeal dismissed, without costs. Plaintiffs waived the right to appeal from the original order by applying for and obtain*844ing an order granting reargument, even though the court adhered to its original determination. Upon entry of the order granting reargument, the appeal from the original order became a nullity. (Weitzer v. Weitzer, 255 App. Div. 795; Schrank v. New York Hotel Statler Co., Inc., 254 id. 710.) Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.